Title: To John Adams from Oliver Wolcott, Jr., 23 July 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir,
Treasury Department July 23d. 1799

I have the honor to transmit a letter dated the 18th instant from General Thomas Pozey, advising of his resignation of the Office of Commissioner of Direct Tax, for the eleventh Division in the State of Virginia, and recommending Captain William Taylor of Fredericksburgh as his successor.
Having no reason to doubt that Mr Taylor is a suitable character to fill the vacancy—I enclose a blank Commission for the President’s signature, in case he shall see fit to direct the appointment to be made.
I have the honor to be / very respectf / Sir / Your Most Obedt. Servant
Oliv Wolcott.